Citation Nr: 0004889	
Decision Date: 02/25/00    Archive Date: 03/07/00

DOCKET NO.  95-18 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran served on active duty from November 1942 to 
October 1945.  He died on December [redacted], 1994.  During 
his lifetime, service connection was in effect for anxiety 
reaction, which was assigned a 50 percent disability 
evaluation effective December 1, 1983.  The appellant is the 
spouse of the veteran.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 1995 rating decision which 
denied entitlement to service connection for the cause of the 
veteran's death.  In April 1997, the Board remanded the case 
for additional development.  The RO completed such 
development, and the case is again before the Board for 
appellate review.  Stegall v. West, 11 Vet. App. 268 (1998).    

Before his death, the veteran requested to reopen his claim 
for an increased rating in July 1994.  When the veteran died 
in December 1994, that claim was still pending.  38 U.S.C.A. 
§ 5121.  In an April 1995 rating decision, the RO denied an 
increased rating for anxiety reaction; entitlement to special 
monthly compensation; service connection for the cause of the 
veteran's death; and basic eligibility under 38 U.S.C., 
Chapter 35.  The appellant's notice of disagreement pertained 
only to the issue of service connection for the cause of the 
veteran's death.  Therefore, the issue that has been 
developed for appeal is only that as listed on the title page 
of this decision.  38 U.S.C.A. § 7105.  


FINDINGS OF FACT

1.  All of the available, relevant evidence necessary for an 
equitable disposition of the appellant's appeal has been 
obtained by the RO.  

2.  The immediate cause of the veteran's death in December 
1994 was possible myocardial infarction.   

3.  At the time of his death, the veteran's service-connected 
disability was anxiety reaction, which was assigned a 50 
percent disability evaluation effective December 1, 1983.

4.  The cause of the veteran's death was not shown to be 
present or coincident with service, was not the result of 
injury suffered or disease contracted during service, and was 
not etiologically related to the service-connected 
disability.  

5.  The service-connected anxiety reaction did not cause, or 
contribute substantially or materially, to the cause of the 
veteran's death.   


CONCLUSIONS OF LAW

1.  Possible myocardial infarction was not incurred in or 
aggravated by service; may not be presumed to have been 
incurred therein; and was not proximately due to or the 
result of the service-connected anxiety reaction.  
38 U.S.C.A. §§ 1110, 1101, 1112, 1113, 5107 (West 1991 & 
Supp. 1997); 38 C.F.R. §§ 3.307, 3.309, 3.310(a) (1999). 

2.  A disability incurred in or aggravated by service did not 
cause or contribute to the cause of the veteran's death.  38 
U.S.C.A. §§ 1310, 5107 (West 1991); 38 C.F.R. §§ 3.310, 3.312 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the appellant's claim is "well-
grounded" within the meaning of 38 U.S.C.A. § 5107(a).  The 
appellant has presented a claim which is not inherently 
implausible and the Board is satisfied that all relevant 
facts have been properly developed.  

At the time of the Board's April 1997 remand, the RO was 
requested to attempt to obtain the records of the veteran's 
terminal hospitalization period.  A report of contact shows 
that the RO attempted to telephone the appellant in February 
1998 and March 1998 in order to obtain her current address.  
It was noted that information relevant to this appeal had 
been returned as undeliverable by the Post Office at an 
earlier time.  The duty to assist is not always a one-way 
street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  If 
an appellant wishes help, she cannot passively wait for it in 
those circumstances where he or she may or should have 
information that is essential in obtaining the putative 
evidence.  Id.  In light of the RO's various attempts to 
undertake the requested development, the Board finds that no 
further assistance is required to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107(a).  
Factual Background

The veteran's entry examination in November 1942 revealed no 
pertinent abnormalities.  Service medical records show that 
the veteran was hospitalized in July 1945 for a moderately 
severe anxiety state, manifested by psychosomatic complaints 
of chest pains, precordial pains, pains in the arms and legs, 
fatigue, loss of appetite, restlessness, and inability to 
sleep.  The veteran was examined for the possibility of an 
organic heart disorder.  The impression following 
cardiovascular examination was neurasthenia.  A cardiac 
clearance was given.  Right axis deviation was shown on an 
electrocardiogram (EKG).  

At the time of the veteran's initial claim for compensation 
benefits in October 1945, the veteran indicated that he was 
seeking benefits for a nervous condition that caused pains in 
the chest, dizziness, and aching legs and arms.  He reported 
that such condition began in February 1941, previous to 
entrance into service and was aggravated in May 1944.  A 
rating decision dated in November 1945 granted service 
connection for psychoneurosis, anxiety, at a rate of 30 
percent.  

The veteran was hospitalized at a private facility in July 
1979 for the acute onset of severe retrosternal pain.  An 
acute inferior infarct was diagnosed on EKG and by enzymes.  
He had a 3-month history of angina that occurred about 2 
times per week.  He also had a history of hypertension in the 
past, poorly controlled.  The discharge diagnoses were 
hypertension; arteriosclerotic cardiovascular disease (ASCVD) 
with angina pectoris; acute inferior wall myocardial 
infarction (MI); exogenous obesity; and hypertriglyceridemia.  
Subsequent records continue to show treatment for ASCVD.  

An April 1987 rating decision effectuated that Board's March 
1987 decision that granted a 50 percent evaluation for 
anxiety reaction.  The April 1987 rating decision effectuated 
the 50 percent grant from December 1, 1983.  

The veteran was hospitalized at a VA facility in March 1993 
because of bilateral carotid artery stenosis.  On 
arteriogram, his left carotid was completely occluded; his 
right coronary artery had 60 percent stenosis.  It was noted 
that he had a stroke in 1986, MI in 1979, and some 
depression.  Over the course of hospitalization, it became 
clear that the veteran was not interested in undergoing an 
extremely large operation as an aorta bifemoral bypass.  

The veteran was afforded an examination in July 1994 for aid 
and attendance and housebound purposes.  At that time, the 
veteran did not have the mental ability to manage his own 
affairs.  The diagnoses were CVA (cerebrovascular accident); 
gastrointestinal bleed; peptic ulcer disease; and 
anxiety/depression.  The veteran's prognosis was poor.  

The veteran was hospitalized at a VA facility in August to 
September 1994.  The diagnoses were CVA with right 
hemiparesis; severe peripheral vascular disease, patient 
refused surgery; left carotid bruit; upper gastrointestinal 
bleeding, by history; atherosclerotic heart disease; chronic 
brain syndrome; and malnutrition.  The veteran's wife was 
unable to care for the veteran at home, and he was to be 
admitted to a nursing home.  

According to the death certificate, the immediate cause of 
the veteran's death in December 1994 was possible myocardial 
infarction.  An autopsy was not performed.  

A May 1995 statement from a private physician indicates that 
he had treated the veteran at a nursing home.  He noted that 
there was a medical complication of extreme 
anxiety/depression which was a contributing factor to his 
death.  

A December 1998 statement from a VA physician indicates that 
he reviewed the veteran's case.  The doctor stated that he 
had reviewed all documents submitted to him by the RO, 
including all VA medical records and prior opinions by 
another medical specialist.  It was observed that the only 
information in the veteran's assembled records from his 
personal physician was a brief note stating that there was a 
relationship between anxiety and the veteran's subsequent 
sudden death.  There were no medical records from the 
physician's office or non-VA hospitalizations that would 
support that statement.  

After reviewing the documentation, the VA doctor found that 
there was no evidence that the anxiety reaction caused death 
or contributed substantially or materially to the cause of 
death or rendered the veteran less able to resist the effects 
of other diseases.  Further, the VA doctor found that there 
was no evidence that the anxiety reaction which was shown to 
be a significant problem for the veteran by review of the 
medical record had a material influence on accelerating the 
death.  He added that there was no evidence that the 
veteran's service-connected illness influenced his death.  
The doctor further stated that while detailed records from 
the veteran's personal physician were not available, it was 
his opinion that it was unlikely that those records would 
alter his conclusions.  The doctor pointed out that his 
statements herein were based on review of the medical 
literature which demonstrated no direct relationship between 
anxiety and death from cardiac diseases.  

Analysis

The surviving spouse of a veteran who has died from a 
service-connected disability or compensable disability may be 
entitled to receive dependency and indemnity compensation.  
38 U.S.C.A. § 1310 (West 1991).  

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312.  The issue 
involved will be determined by exercise of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.  Id.  

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  Id.  A contributory cause of death is 
inherently one not related to the principal cause.  Id.  In 
determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
Id.  It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  Id.  Generally, minor service-connected 
disabilities, particularly those of a static nature or not 
materially affecting a vital organ, would not be held to have 
contributed to death primarily due to unrelated disability.  
Id.

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  38 C.F.R. § 3.312.  Where 
the service-connected condition affects vital organs as 
distinguished from muscular or skeletal functions and is 
evaluated as 100 percent disabling, debilitation may be 
assumed.  Id.  

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  Id.  In this situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  Id.  

The medical evidence of record does not establish that the 
veteran's service-connected anxiety reaction, singly or 
jointly with some other condition, was the immediate or 
underlying cause of the veteran's death; was etiologically 
related to the immediate cause of death; or contributed 
substantially or materially to cause the veteran's death.  
The evidence of record shows that the veteran's immediate 
cause of death was possible myocardial infarction.  There is 
no evidence of record showing that the service-connected 
anxiety reaction was medically related to or caused the 
veteran's possible myocardial infarction.  The medical 
evidence shows that the service-connected anxiety reaction 
did not accelerate the veteran's death.

In this case, the appellant contends that the veteran's 
anxiety contributed to his deteriorating health and heart 
condition and eventually caused his death.  She pointed out 
the he was anxious at all times and he could never relax.  

Initially, the Board notes that although the appellant is 
competent to testify as to her observations of the veteran's 
experiences and symptoms, where the determinative issue 
involves a question of medical diagnosis or causation, only 
individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The evidence does not 
reflect that the appellant currently possesses a recognized 
degree of medical knowledge that would render her opinions on 
medical diagnoses or causation competent.  Since the critical 
issue in this case is whether the veteran's service-connected 
disability contributed as required by regulation, to his 
death, medical evidence is required.  See Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  

To support her claim, the appellant provided a May 1995 
letter from a private doctor in which he provides an opinion 
that anxiety/depression was a contributing factor to the 
veteran's death.  

Also of record is a December 1998 medical opinion from a VA 
doctor that indicates that the veteran's service-connected 
anxiety did not contribute substantially or materially to the 
cause of death.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that it is the Board's duty to determine the 
credibility and weight of evidence.  Wood v. Derwinski, 
1 Vet. App. 190 (1991).  While the Board may not ignore the 
opinion of a physician, it is certainly free to discount the 
credibility of that physician's statement.  Sanden v. 
Derwinski, 2 Vet. App. 97 (1992).  Greater weight may be 
placed on one physician's opinion than another's depending on 
factors such as reasoning employed by the physicians and 
whether or not and the extent to which they reviewed prior 
clinical records and other evidence, Gabrielson v. Brown, 
7 Vet. App. 36, 40 (1994), and an opinion may be discounted 
if it materially relies on a layperson's unsupported history 
as the premise for the opinion.  Wood v. Derwinski, 1 Vet. 
App. 190, 191-192 (1991).  

The Board finds the December 1998 VA medical opinion to be 
highly probative.  See Owens v. Brown, 7 Vet. App. 429 
(1995).  The medical opinion was rendered by a professional 
who was able to conduct a longitudinal review of the 
veteran's lengthy medical records.  The VA doctor gave the 
reasons for the conclusions, such as the absence of evidence.  
Thus, the Board finds the December 1998 VA medical opinion to 
have great probative value.  See Owens, 7 Vet. App. at 433.  

Comparatively speaking, the Board finds the May 1995 medical 
opinion by the private doctor to have limited probative 
value.  There is no indication in that statement that he 
reviewed the veteran's records so as to have a longitudinal 
review prior to rendering any conclusions.  Additionally, as 
pointed out by the VA doctor, there is no rationale provided 
by the private doctor to support his brief conclusory 
opinion.  Thus, the Board finds that the evidentiary weight 
and probative value of the 1995 medical opinion is minimal 
and is outweighed by the opinion of the VA doctor.  Owens v. 
Brown, 7 Vet. App. 429 (1995).    

In February 2000 written arguments, the appellant's 
representative argued that the December 1998 VA opinion is 
inadequate for reasons as discussed below.  The Court is 
sympathetic to the appellant's concern and has recognized 
that the adjudication process be fair and be seen as fair.  
See 38 C.F.R. § 4.23; Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998) (declaring that because veteran's benefits 
"system of awarding compensation is so uniquely pro-claimant, 
the importance of systemic fairness and the appearance of 
fairness carries great weight").  

The appellant's representative first notes that the 1998 VA 
doctor characterized the subject of the matter under his 
consideration as "Tort Claim," and thereby raised the 
question of adequacy of his opinion to the actual issue under 
appellate consideration.  The Board does not find the 
misnaming of the topic to be more than harmless error in this 
case, however.  A review of the file otherwise shows that the 
RO specifically set forth the questions to be addressed by 
the doctor; the doctor noted that he had reviewed the 
information provided by the RO; and the doctor then answered 
those questions.  Accordingly, it does not appear that the 
mischaracterization of the nature of the issue in the heading 
of the VA doctor's response in December 1998 led to any 
response that was prejudicial to the appellant.     

Secondly, the representative noted that the VA doctor 
indicated that his conclusion was based on a review of 
medical literature.  The representative points out that no 
literature was cited to in support of the VA doctor's 
conclusions.  Again, the Board does not find this particular 
argument to be of substance so as to lessen the probative 
value of the weight of the VA doctor's opinion.  By virtue of 
the doctor's profession, medical opinions are sought and are 
typically based on their learned background, including the 
study of medical literature.  Therefore, the Board does not 
find that the doctor is required to present the supportive 
materials to substantiate his opinion.  See Bowey v. West, 11 
Vet. App. 106, 109 (1998).  Although the representative 
indicates that this is a serious omission since there is 
medical literature to support an opinion that a nervous 
disorder can aggravate a physical condition, no such 
information was submitted with regard to this claim.    

The representative additionally indicates that a review of 
certain directories of medical specialists did not indicate 
that the VA doctor was a specialist in internal medicine or 
psychiatry.  It is then argued that it is impossible to 
determine whether this VA doctor is qualified to offer an 
opinion in this case.  

In this regard, the RO followed the remand instructions in 
which the claims folder was to be furnished to the VA Medical 
Center for review by a cardiovascular specialist or other 
appropriate specialist to provide an opinion.  Both the RO 
and the VA Medical Center undertook action to comply with 
this direction; there are copies in the claims file that 
highlighted the Board's instructions.  There is simply 
nothing in the record that would cast doubt on the VA 
doctor's competency nor is there any indication that the RO 
or VA Medical Center did not fully cooperate in the discharge 
of its duties.  See Ashley v. Derwinski, 2 Vet. App. 307 
(1992) (presumption of regularity attaches to actions of 
public officials).  Therefore, the Board finds that the 
representative's request for the case to be submitted to an 
independent medical expert (IME) for an opinion under 
38 C.F.R. § 20.901 is not warranted.   

The Board concludes that the competent and probative evidence 
of record does not show that the service-connected anxiety 
reaction was the immediate cause of the veteran's death, was 
etiologically related to the immediate cause of death, or 
contributed substantially or materially to the cause of the 
veteran's death within the meaning of the VA regulations.  
Since the appellant has failed to establish a connection 
between the principal cause of the veteran's death and the 
service-connected disability, a basis for granting service 
connection for the veteran's cause of death is not 
demonstrated.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

When all the evidence is assembled, the Secretary is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  For 
the foregoing reasons, the Board finds that the preponderance 
of the evidence is against the claim for entitlement to 
service connection for the cause of the veteran's death.  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied. 


		
	M. SABULSKY
	Member, Board of Veterans' Appeals

